COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION



Cause number: 01-12-00970-CR

Style:          Hector Leal Rodriguez v. The State of Texas, Appellee

Type of motions:        Motion for rehearing filed August 17, 2015

Party filing motions: Appellant


         It is ordered that the motion for rehearing is denied.




Judge’s signature:      /s/ Jane Bland
                        Acting for the Court

Panel consists of Justices Keyes, Bland, and Massengale.




Date: October 15, 2015